                                                                                       FILED
                                 UNITED STATES DISTRICT COUR                            MAY 1 5 2019
                               SOUTHERN DISTRICT OF CALIFO   IA                    CLERK. U.S. DISTRICT COURT
                                                                                SOUTHERN DISTRICT OF CALIFORNIA
                                                                               BY                          DEPUTY
UNITED STATES OF AMERICA,
                                                              Case No. 19CR1238-AJB

                                           Plaintiff,
                        vs.
                                                              JUDGMENT OF DISMISSAL
ADRIANNE BARRERA,



                                        Defendant.


IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
      granted the motion of the Government for dismissal of this case, without prejudice; or

 D    the Court has dismissed the case for unnecessary delay; or

 D    the Court has granted the motion of the Government for dismissal, without prejudice; or

 D    the Court has granted the motion of the defendant for a judgment of acquittal; or

 D    a jury has been waived, and the Court has found the defendant not guilty; or

 D    the jury has returned its verdict, finding the defendant not guilty;

      of the offense( s) as charged in the Indictment/Information:
      Ct 1 - 21:952, 960 - Importation of Methamphetamine (Felony)




 Dated:
                                                         Hon. Michael . Berg
                                                         United States Magistrate Judge
